Citation Nr: 1637949	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-48 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an increased rating for left knee total knee replacement (formerly status post left knee medial meniscectomy with degenerative joint disease), higher than 20 percent prior to May 2010, higher than 30 percent from July 2011 to September 2013, and higher than 30 percent from November 2013.

3.  Entitlement to an increased rating for instability of the left knee, higher than 30 percent for the period prior to May 2010.

4.  Entitlement to an increased initial rating for left leg shin splints, higher than 10 percent.

5.  Entitlement to an effective date earlier than September 2013 for the award of a temporary total rating for convalescence.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1971 to July 1974.

These appeals to the Board of Veterans' Appeals (Board) are from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2016, the Veteran had a personal hearing before the undersigned VLJ.

The record suggests the Veteran is unemployable due to his disabilities.  Accordingly, the Board has inferred a claim for a TDIU, as reflected above.

In this decision, the Board is granting 60 percent ratings for the residuals of his total knee replacement, after each of his surgeries.  The Board is granting an extended period of time for convalescence following his second surgery.  A separate rating for limited flexion is awarded prior to May 2010.  The claim for a higher initial rating for shin splints was withdrawn during the hearing, and is dismissed.  Finally, the claim for an earlier effective date for the granting of a temporary total rating is denied.

The issues of entitlement to service connection for a right knee disability and entitlement to a TDIU require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 12, 2010, the Veteran had severe instability and symptoms of dislocated semilunar cartilage, and painful limited motion as a result of arthritis.  

2.  Following his first total knee arthroplasty (TKA), he had chronic residuals of severe painful motion.

3.  In resolving all doubt in his favor, the Veteran's second surgery, on September 15, 2013, was a total knee arthroplasty.  

4.  He has had chronic residuals of severe painful motion following his second TKA.

5.  During his July 2016 hearing, the Veteran withdrew his claim for an initial rating higher than 10 percent for left leg shin splints.  A transcript of the hearing has been associated with the claims file.

6.  As mentioned above, his second TKA was on September 15, 2013, which is the effective date of his second period of temporary total rating due to his TKA.


CONCLUSIONS OF LAW

1.  The criteria are not met for higher ratings under DCs 5257 or 5258.  The criteria are met for a separate 10 percent rating under DC 5260 from February 2008 to May 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5257, 5258 (2015).

2.  The criteria are met for a 60 percent rating under DC 5055 for the period from July 1, 2011, to September 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).

3.  The criteria are met for a temporary total rating for TKA under DC 5055 for the period from November 1, 2013, to October 31, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).

4.  The criteria are met for a 60 percent rating under DC 5055 for the period from November 1, 2014, and forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).

5.  The criteria are met for withdrawal of his appeal for a higher initial rating for left leg shin splints.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria are not met for an earlier effective date for the grant of a second period of temporary total rating for TKA.  38 C.F.R. §§ 3.400(o), 4.71, DC 5055 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The Veteran was provided with VA examinations in conjunction with this claim, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran has complained that his examinations were inadequate.  In regard to complaints regarding reports of his shin splints, he has withdrawn this appeal from consideration.  In regard to his other left knee diagnoses, he complained that the March 2009 was cursory and that diagnostic tests were not completed.  He has been given an updated examination that is adequate, and he has not raised any objections regarding the findings therein.  He has also not raised any allegations of any procedural errors that were prejudicial to his claims.

Increased ratings for the left knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's left knee rating is currently staged.  Prior to May 2010, which is when he had his first total knee arthroplasty (TKA), he was rated for instability of the left knee under DC 5257, at 30 percent, and for status post medial meniscectomy with degenerative joint disease (DJD) under DC 5003-5258, at 20 percent.  38 C.F.R. § 4.71a.  

Starting from May 2010, his previous ratings were severed, and his left knee was rated for TKA under DC 5055, at 100 percent.  He was granted a period of convalescence under 38 C.F.R. § 4.30, and thereafter rated at 100 percent for one year.  Id., DC 5055; see also 38 C.F.R. § 4.30.  

Starting from July 2011, he was rated under DC 5055 for TKA, at 30 percent.  38 C.F.R. § 4.71.

Starting from February 2012, he was granted a separate rating for shin splints of the leg under DC 5299-5262, rated at 10 percent, and continued to be rated under DC 5055 for TKA at 30 percent.  38 C.F.R. § 4.71.

In September 2013, he had a repair of his TKA, and was granted a temporary total rating for a period of convalescence under 38 C.F.R. §  4.30, from the date of the surgery in September 2013 through the end of October 2013.  Thereafter, he has been rated at 30 percent under DC 5055 for his TKA and at 10 percent under DC 5299-5262 for his left leg shin splints.  Id.

The Board will address the periods in chronological order starting from before May 2010.  

As mentioned above, prior to May 2010, the Veteran was rated for instability of the left knee under DC 5257 at 30 percent.  He was also rated for status post medial meniscectomy with DJD under DC 5003-5258 at 20 percent.  His claim for a higher rating for the knee was received in February 2009; accordingly, the relevant time frame for review starts in February 2008, one year prior to the receipt of his claim.  38 C.F.R. § 3.400(o)(2).

Under DC 5257, slight lateral instability and recurrent subluxation is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  Under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DCs 5257, 5258.  

After review of the evidence, the Board does not find that a higher rating is warranted for the period prior to May 2010 under either DC 5257 or DC 5258.  His assigned ratings are the highest available under these particular diagnostic codes.  A July 2009 VA treatment record showed instability and subluxation, as well as locking, which was a frequent complaint in the time frame leading up to his TKA in May 2010.  This evidence supports a 30 percent rating for severe instability and subluxation and a 20 percent rating for dislocated semilunar cartilage.  

The Board considered whether an additional separate rating is appropriate for the time period prior to May 2010.  The Veteran was diagnosed with DJD, or, degenerative arthritis at that time, which is rated under DC 5003.  DC 5003 directs the rater to the appropriate codes regarding limited motion of the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , DC 5003.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

The Board finds that an additional separate rating is warranted, from February 2008 to May 2010, for painful limited flexion of the left knee.  38 C.F.R. § 3.400(o)(2). Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  His worst range of motion testing was conducted in July 2009, where VA treatment records show he was able to flex to 100 degrees and fully extend.  This is less than full flexion, but because it was accompanied by pain, a 10 percent rating is warranted.  Lichtenfels, supra.  

The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted an even higher separate rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows he was having difficulty climbing up and down stairs, could not walk for exercise, and could not sit in the same position for very long, along with other functional loss due to painful motion and stiffness, but there is no evidence to suggest that his functional loss ever resulted in flexion limited to 30 degrees, or in a close approximation of this level of loss, which is required for the next higher rating based on limited flexion during this time period.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within his ratings under DCs 5257 and 5258.  

The evidence from this time period does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, ratings under DCs 5356, 5262, and 5263 are not warranted.

Starting from May 12, 2010, the Veteran's left knee was rated under DC 5055 for TKA at 100 percent.  His previous ratings for the left knee were discontinued at the date of his TKA.  His temporary total rating extended through June 30, 2011.  

Starting from July 2011, he was rated at 30 percent for his TKA, which is the minimum rating to be assigned for the residuals of TKA.  DC 5055 allows for a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71, DC 5055.  Intermediate residuals are rated under the appropriate diagnostic codes pertaining to the knee.  Id.

After a review of the record, it is clear that a 60 percent rating for chronic residuals and severe painful motion is warranted.  The record demonstrates the Veteran continued to have problems with his TKA after it had healed, including specifically severe painful motion.  He also complained of swelling, clicking, and warmth in the joint.  Accordingly, the highest rating for chronic residuals is warranted.  Id.  

Starting from September 15, 2013, the Veteran was assigned a temporary total rating under 38 C.F.R. § 4.30, for surgery requiring convalescence.  This rating was assigned through October 31, 2013; effective November 1, 2013, he was again rated at 30 percent for the residuals of TKA.  

The Veteran argues that he should have been assigned a year of a temporary total rating, which is provided for by DC 5055.  The Board agrees that he should be given that year that is provided for in the law.  The record shows the Veteran had a hardware revision including a liner replacement.  He testified that the surgery and its aftermath were essentially identical to his first TKA from his perspective.  Although it does not appear that a total knee replacement was again performed, there was some remediation of the hardware, which the Board finds meets the criteria for a TKA.  Accordingly, the Board will award a 12-month temporary total rating from November 1, 2013, which would continue through October 31, 2014.  38 C.F.R. § 4.71, DC 5055.

Starting from November 2014, the Board finds that a 60 percent rating for chronic residuals of TKA is warranted.  The record demonstrates that he continues to have a reduced range of motion and severe painful motion.  As above, the highest rating under this DC is appropriate.  Id.  

The Veteran has withdrawn his claim for a higher rating for shin splints (discussed below), therefore consideration of a higher rating under DC 5262 is unnecessary.  He has not shown ankylosis or genu recurvatum, therefore ratings under DCs 5256 and 5263 are unwarranted.  

The disability has interfered with employment, for which the Board has inferred a request for TDIU, which is being remanded for further development.  Any possible extraschedular consideration will also be considered along on remand.  

Withdrawal of appeal for higher rating for left leg shin splints

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In July 2016, the Veteran's representative stated during the hearing that the Veteran wanted to withdraw his claim for a higher initial rating for left leg shin splints.  The hearing has since been transcribed, and the transcription contains the Veteran's name and claim number, along with a clearly expressed his desire to withdraw the claim. 

As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.

Earlier effective date for assignment of temporary total rating

The Veteran's arguments to VA regarding the duration of his temporary total rating after his second TKA were interpreted by the AOJ as including an appeal for an earlier effective date for the award of the rating.  

After review of the evidence, an earlier effective date is not warranted.  Under 38 C.F.R. § 3.400(o), the effective date of an increase is the date of receipt of claim or the date entitlement arose, whichever is later.  Here, the evidence shows that he was admitted for TKA on September 15, 2013.  This is the assigned effective date of his temporary total rating.  Accordingly, an earlier effective date is not warranted, as the surgery was not until September 15, 2013.



ORDER

The claims of entitlement to higher ratings for left knee instability under DC 5257 and for status post left medial meniscectomy under DC 5003-5258 are denied.

A separate 10 percent rating for painful limited motion under DC 5260 is granted from February 2008 to May 11, 2010.

A 60 percent rating for residuals of total knee arthroplasty is granted for the period from July 1, 2011 to September 14, 2013.

A temporary total rating for total knee arthroplasty is granted from November 1, 2013 through October 31, 2014.

A 60 percent rating for residuals of total knee arthroplasty is granted starting from November 1, 2014.

The claim of entitlement to an initial rating higher than 10 percent for left leg shin splints is dismissed.

The claim of entitlement to an earlier effective date for the award of a temporary total rating under DC 5055 is denied.


REMAND

The remaining claims require additional development.

A VA examination must be scheduled for the Veteran's right knee.  He has alleged that his physicians have told him that it is related to his left knee.  His bilateral hips and lumbar spine disabilities have been service connected related to the left knee.  An opinion must be obtained as to whether his right knee disability is related to any of these service-connected disabilities.

The Veteran reported at his hearing that he had to retire from his job of 37 years because of his left knee.  He reported working part-time.  In an October 2015 statement, he reported having trouble finding work because of his disabilities.  On remand, development of his employment history must be undertaken for a determination as to whether his current work is substantially gainful.  Any consideration of an extraschedular rating for the Veteran's left knee disability will be undertaken at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right knee and make arrangements to obtain all records not already associated with the claims file.  

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him that information on his income since February 2008 (a year prior to his claim for an increased rating for his left knee) would be useful in determining entitlement.

3.  After receipt of records, schedule the Veteran for an appropriate examination of the right knee for an opinion on whether any right knee disability is as likely as not (50 percent or greater probability) related to his service.

The Veteran asserts that his right knee disability is caused by his left knee disability, and that his physicians have told him they are related.  The Veteran is also service connected for a lumbar spine disability, bilateral lower extremity radiculopathy, and bilateral hip osteoarthritis (including leg length discrepancy).  The examiner is asked whether it is as likely as not that any of his service connected disabilities has caused or aggravated (that is, caused a chronic increase in severity beyond the normal progression of the disability) his right knee disability.

All opinions are to be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including any potential entitlement to an extraschedular rating for the left knee.  IThereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


